Citation Nr: 1214688	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-32 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for fecal incontinence as secondary to residuals of ulcer with partial gastrectomy. 

2.  Entitlement to service connection for depression as secondary to a service connected disability. 

3.  Entitlement to a rating in excess of 20 percent for residuals of ulcer with partial gastrectomy. 

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1977 to May 1979.  

This matter originally came to the Board of Veterans' Appeals  (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for fecal incontinence and depression, denied a rating in excess of 20 percent for residuals of ulcer with partial gastrectomy, and found that the Veteran was not entitled to a TDIU. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in March 2011.  A transcript of the hearing is of record. 

In July 2011 the Board remanded the Veteran's current claims for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2011).

The appeal is again REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for fecal incontinence as secondary to residuals of ulcer with partial gastrectomy, depression as secondary to a service connected disability, a rating in excess of 20 percent for residuals of ulcer with partial gastrectomy, and a TDIU.  

In July 2011 the Board remanded the Veteran's claim of service connection for fecal incontinence so that a medical examination and opinion regarding the claimed disability's etiology could be provided.  The examiner was asked whether it was at least as likely as not that the Veteran's service connected residuals of ulcer with partial gastrectomy causes or aggravates his fecal incontinence.  A VA examination was conducted in November 2011 and the examiner opined that the claimed condition is less likely than not a result of his in-service surgery.  The rationale for this opinion was that post-surgery in 1979, the Veteran did not complain of any incontinence until 2004 or 2005, and had there been a vagal injury affecting his anal sphincter he would have had incontinence well before 2004.  

The July 2011 VA examiner failed to provide any opinion as to whether the Veteran's service connected disability currently aggravates his fecal incontinence or whether his service connected disability currently causes his fecal incontinence, but rather discussed whether his in-service surgery for his ulcer with partial gastrectomy caused his fecal incontinence.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  Because the instructions of the Board's July 2011 remand have not been complied with, this case must be again be remanded for a new VA examination and opinion regarding the etiology of the Veteran's fecal incontinence.   

The July 2011 Board remand also instructed that the Veteran should be provided with a VA examination to determine the current severity of his service connected residuals of ulcer with partial gastrectomy disability and the examiner should comment on the diagnostic criteria under which the Veteran's disability is rated, 38 C.F.R. § 4.114, Diagnostic Code 7308.  Following the November 2011 VA examination, which did not discuss the severity of the Veteran's service connected residuals of ulcer disability, the examiner provided an addendum opinion in January 2012 discussing the diagnostic criteria.  The examiner did not examine the Veteran in conjunction with his January 2012 addendum opinion.  Given that the Veteran was not present to be examined during the January 2012 addendum opinion discussing the severity of his service connected disability, this examination is inadequate and a new one must be provided.  See 38 C.F.R. § 3.159(c).  

Regarding his claim of service connection for depression, numerous VA treatment and SSA records indicate that his claimed depression is caused by his fecal incontinence.  Because the Veteran's claim of service connection for fecal incontinence is being remanded, and because adjudication of this claim may impact adjudication of the Veteran's claim for depression, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, the Veteran's claim for depression also must also be remanded. 

Similarly, because the Veteran's service connection and increased rating claims are being remanded, and because adjudication of these claims may impact adjudication of the Veteran's TDIU claim, these claims are inextricably intertwined.  See Harris, supra.  Given the foregoing, the Veteran's TDIU claim also must also be remanded. 

The Veteran is hereby notified that it is his responsibility to report for all examinations scheduled in conjunction with this appeal, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655. 








Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Schedule the Veteran for a VA medical examination to determine the current severity of his residuals of ulcer with partial gastrectomy disability.  The examiner is to conduct a thorough examination and specifically state whether the Veteran's disability manifests epigastric disorders with characteristic mild circulatory symptoms after meals, diarrhea, or weight loss, and if so, the examiner should state how frequently these epigastric disorders occur.  The examiner is also to state whether the Veteran's disability manifests nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, or weight loss with malnutrition and anemia.  

The claim folder must be made available to the examiner for review in conjunction with the examination. 

2.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of the claimed fecal incontinence as secondary to residuals of ulcer with partial gastrectomy disability.  The examiner should conduct a thorough examination of the Veteran and provide an opinion as to whether it is at least as likely as not that the fecal incontinence is caused or aggravated by his service connected residuals of ulcer with partial gastrectomy disability.  The examiner is to provide his opinion based both on the Veteran's in-service surgery for his ulcer and the current effect, if any, of his service connected residuals of ulcer with partial gastrectomy on his fecal incontinence.  

A complete rationale must be provided for all medical  opinions.  The claim folder must be made available to the examiner for review in conjunction with the examination.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The increased rating, service connection, and TDIU claims should then be readjudicated and in adjudicating the TDIU claim the RO is to consider the provisions of 38 C.F.R. § 4.16(b) discussing referral to the Director, Compensation and Pension Service for the grant of a TDIU on an extra-schedular basis.  If any of the claims remain denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response. 



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



